Exhibit 10.1


Execution Version
TERMINATION AGREEMENT
This TERMINATION AGREEMENT dated as of March 6, 2017 (this “Agreement”) is
entered into by and between Infineon Technologies AG, a stock corporation
(Aktiengesellschaft) organized under the laws of the Federal Republic of Germany
(the “Buyer”) and Cree, Inc., a North Carolina corporation (the “Parent”). The
Buyer and the Parent are each hereinafter referred to as a “party” and
collectively as the “parties.”
WHEREAS, the Buyer, the Parent and Cree Sweden AB, a Swedish private limited
company, entered into an Asset Purchase Agreement dated as of July 13, 2016 (the
“APA”);
WHEREAS, pursuant to (a) Section 8.1(f)(i) of the APA, the APA may be terminated
by the joint written determination of Buyer and Parent if they mutually agree
that Buyer is not likely to obtain CFIUS Approval or DSS Approval on terms
consistent with Section 5.2(e) of the APA, and (b) Section 10.5 of the APA, the
APA may be terminated in a writing signed by each of the Buyer and the Parent;
WHEREAS, the Buyer and Parent mutually agree that Buyer is not likely to obtain
CFIUS Approval or DSS Approval on terms consistent with Section 5.2(e) of the
APA; and
WHEREAS, the parties desire to terminate the APA pursuant to this Agreement and
to provide the release and other agreements set forth herein, in each case, on
the terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.    APA Termination and Related Matters.


(a)Termination. Notwithstanding anything to the contrary, including Section
8.2(a) of the APA, the parties hereto mutually agree that the APA, including all
schedules and exhibits thereto and all Transaction Documents (including that
certain Non-Disclosure Agreement by and between the Parent and the Buyer dated
August 20, 2015 (the “Confidentiality Agreement”)), are hereby terminated in
their entirety and shall be of no further force and effect, effective
immediately upon the execution of this Agreement by each of the parties hereto
(the “Termination”).
(b)Termination Fee.  The Buyer agrees to pay the Parent on or before March 13,
2017, the CFIUS Reverse Termination Fee equal to USD $12,500,000 by wire
transfer of immediately available funds to the account designated on Exhibit A
attached hereto.
(c)Representations and Warranties. Each party represents and warrants to the
other that: (i) such party has all requisite corporate power and authority to
enter into this Agreement and to take the actions contemplated hereby; (ii) the
execution and delivery of this Agreement and the actions contemplated hereby
have been duly authorized by all necessary corporate or other action on the part
of such party; and (iii) this Agreement has been duly and validly




--------------------------------------------------------------------------------




executed and delivered by such party and, assuming the due authorization,
execution and delivery of this Agreement by the other party, constitutes a
legal, valid and binding obligation of such party enforceable against such party
in accordance with its terms, except as enforceability may be limited by
Bankruptcy and Equity Principles.
(d)Further Assurances. Each party shall, and shall cause its subsidiaries and
Affiliates to, cooperate with each other in the taking of such actions that are
reasonably necessary to effectuate the Termination.
(e)Defined Terms; Notice; Clerical Error. All capitalized terms used but not
defined herein are used as defined in the APA. All notices and other
communications under this Agreement shall be given in accordance with the
provisions of Section 10.1 of the APA, which are incorporated herein by
reference. The parties acknowledge that the APA’s definition of Confidentiality
Agreement should have read as defined herein as a result of a mutual clerical
error.
Section 2.    Mutual Releases.


(a)Parent Release. To the fullest extent permitted by applicable Law, the
Parent, on behalf of itself, its subsidiaries and Affiliates and the respective
future, present and former directors, officers, employees, licensees,
representatives, advisors, agents, attorneys, successors, assigns and any and
all Persons claiming by or through each of the foregoing (collectively, the
“Parent Releasing Parties”), hereby unequivocally, knowingly, voluntarily,
unconditionally and irrevocably waives, fully and finally releases, remises,
exculpates, acquits and forever discharges the Buyer, each of its subsidiaries
and Affiliates and the respective future, present and former directors,
officers, employees, licensees, representatives, advisors, agents, attorneys,
successors and assigns of each of the foregoing (collectively, the “Buyer
Released Parties”) from any and all actions, causes of action, suits, debts,
accounts, bonds, bills, covenants, contracts, controversies, obligations,
claims, counterclaims, setoffs, debts, demands, damages, costs, expenses,
compensation and liabilities of every kind and any nature whatsoever, in each
case whether absolute or contingent, liquidated or unliquidated, known or
unknown, and whether arising at Law or in equity, which such Parent Releasing
Party had, has or may have based upon, arising from, in connection with or
relating to the APA, any Transaction Document or the Transactions; provided,
however, that the foregoing shall not limit the rights and obligations of the
parties hereto (i) with respect to any Buyer Released Parties’ liability for
fraud with respect to any facts relevant to the Buyer not being able to obtain
CFIUS Approval or DSS Approval on terms consistent with Section 5.2(e) of the
APA or (ii) under (x) this Agreement, (y) the Confidentiality Agreement or (z)
any agreements entered into between the parties following the date hereof. Each
Parent Releasing Party shall refrain from, directly or indirectly, asserting any
claim or demand or commencing, instituting, maintaining, facilitating, aiding or
causing to be commenced, instituted or maintained, any legal or arbitral
proceeding of any kind against any Buyer Released Party based upon any matter
released under this Section 2(a).
(b)Buyer Release.  To the fullest extent permitted by applicable Law, the Buyer,
on behalf of itself, its subsidiaries and Affiliates and the respective future,
present and former directors, officers, employees, licensees, representatives,
advisors, agents, attorneys, successors, assigns and any and all Persons
claiming by or through each of the foregoing (collectively, the


2

--------------------------------------------------------------------------------




“Buyer Releasing Parties”), hereby unequivocally, knowingly, voluntarily,
unconditionally and irrevocably waives, fully and finally releases, remises,
exculpates, acquits and forever discharges the Parent, each of its subsidiaries
and Affiliates and the respective future, present and former directors,
officers, employees, licensees, representatives, advisors, agents, attorneys,
successors and assigns of each of the foregoing (collectively, the “Parent
Released Parties”) from any and all actions, causes of action, suits, debts,
accounts, bonds, bills, covenants, contracts, controversies, obligations,
claims, counterclaims, setoffs, debts, demands, damages, costs, expenses,
compensation and liabilities of every kind and any nature whatsoever, in each
case whether absolute or contingent, liquidated or unliquidated, known or
unknown, and whether arising at Law or in equity, which such Buyer Releasing
Party had, has or may have based upon, arising from, in connection with or
relating to the APA, any Transaction Document or the Transactions; provided,
however, that the foregoing shall not limit the rights and obligations of the
parties hereto (i) with respect to any Parent Released Parties’ liability for
fraud with respect to any facts relevant to the Buyer not being able to obtain
CFIUS Approval or DSS Approval on terms consistent with Section 5.2(e) of the
APA or (ii) under (x) this Agreement, (y) the Confidentiality Agreement or (z)
any agreements entered into between the parties following the date hereof. Each
Buyer Releasing Party shall refrain from, directly or indirectly, asserting any
claim or demand or commencing, instituting, maintaining, facilitating, aiding or
causing to be commenced, instituted or maintained, any legal or arbitral
proceeding of any kind against any Parent Released Party based upon any matter
released under this Section 2(b).
Section 3.    Mutual Non-Solicitation.


(a)Parent Non-Solicit. The Parent agrees that, during the two (2) years
following the date hereof, it will not, and it will cause its subsidiaries not
to, without the prior written consent of the Buyer, directly or indirectly,
solicit for employment or enter into any employment agreement (conditional or
otherwise) with or employ any employee of the Buyer or its subsidiaries, except
that the Parent and its subsidiaries shall not be precluded from hiring an
employee who has been terminated by the Buyer or any of its subsidiaries, or has
terminated his or her employment with the Buyer or any of its subsidiaries, in
each case, prior to commencement of employment discussions between the Parent or
its subsidiary and such employee; provided that such hiring is consistent with
such employee’s contractual obligations to the Buyer and its subsidiaries;
provided further that in the event there, is: (i) a merger, consolidation, share
exchange, business combination or other similar transaction of or by the Parent
involving all or substantially all of the assets related to the Business (other
than a transaction that (A) is conducted merely for internal reorganization or
(B) results in a change of jurisdiction of organization, but, in each case, does
not result in a change of control); (ii) the acquisition by any Person (other
than Parent or an Affiliate of Parent) of a majority of the issued and
outstanding voting equity interests of any entity or groups of entity holding
the assets related to the Business or otherwise results in a change of control
of such an entity; or (iii) the sale, lease, transfer, exclusive license or
other disposition of all or substantially all of the assets related to the
Business, this Section 3(a) shall terminate in its entirety and shall be of no
further force and effect. The placing of an advertisement of a position by the
Parent or its subsidiary to members of the public generally, such as through the
internet, newspapers, radio or television, or general mass mailing to the
public, or the engagement of recruiting firms or similar Persons who are not
specifically instructed or requested to solicit any of the employees described
above and the employment of any employee described above who either responds to
the solicitation


3

--------------------------------------------------------------------------------




described in this sentence or otherwise contacts the Parent on his or her own
initiative and without solicitation by the Parent, shall not itself constitute a
breach of this Section 3(a).
(b)Buyer Non-Solicit.  The Buyer agrees that, during the two (2) years following
the date hereof, it will not, and it will cause its subsidiaries not to, without
the prior written consent of the Parent, directly or indirectly, solicit for
employment or enter into any employment agreement (conditional or otherwise)
with or employ any employee of the Parent or its subsidiaries, except that the
Buyer and its subsidiaries shall not be precluded from hiring an employee who
has been terminated by the Parent or any of its subsidiaries, or has terminated
his or her employment with the Parent or any of its subsidiaries, in each case,
prior to commencement of employment discussions between the Buyer or its
subsidiary and such employee; provided that such hiring is consistent with such
employee’s contractual obligations to the Parent and its subsidiaries; provided
further that in the event there, is: (i) a merger, consolidation, share
exchange, business combination or other similar transaction of or by the Parent
involving all or substantially all of the assets related to the Business (other
than a transaction that (A) is conducted merely for internal reorganization or
(B) results in a change of jurisdiction of organization, but, in each case, does
not result in a change of control); (ii) the acquisition by any Person (other
than Parent or an Affiliate of Parent) of a majority of the issued and
outstanding voting equity interests of any entity or groups of entity holding
the assets related to the Business or otherwise results in a change of control
of such an entity; or (iii) the sale, lease, transfer, exclusive license or
other disposition of all or substantially all of the assets related to the
Business, this Section 3(b) shall terminate in its entirety and shall be of no
further force and effect. The placing of an advertisement of a position by the
Buyer or its subsidiary to members of the public generally, such as through the
internet, newspapers, radio or television, or general mass mailing to the
public, or the engagement of recruiting firms or similar Persons who are not
specifically instructed or requested to solicit any of the employees described
above and the employment of any employee described above who either responds to
the solicitation described in this sentence or otherwise contacts the Buyer on
his or her own initiative and without solicitation by the Buyer, shall not
itself constitute a breach of this Section 3(b).
Section 4.    Mutual Confidentiality.


(a)Effective immediately upon the execution of this Agreement by each of the
parties hereto, the Confidentiality Agreement shall terminate and be superseded
by this Section 4; provided that, for the avoidance of doubt, the
Confidentiality Agreement shall continue to govern the period of time prior to
the effectiveness of this Section 4 and nothing contained herein shall release
any Buyer Released Party or any Parent Released Party with respect to breaches
of the Confidentiality Agreement which occurred prior to the execution of this
Agreement.
(b)During the five (5) years following the date hereof, the parties will treat
and hold as confidential (and will cause their Affiliates and any director,
officer, employee, agent, consultant, advisor or other representative of either
party or any of their respective Affiliates (in each case, “Representative”) to
treat and hold as confidential) and will not use or disclose (or permit its
Affiliates or its Representatives to use or disclose) any and all information or
materials disclosed to or received by the receiving party, any of its Affiliates
or its Representatives (including, but not limited to, prior to the date
hereof), including, but not limited to,


4

--------------------------------------------------------------------------------




manufacturing processes and equipment, product specifications and designs,
technical know‑how, business and marketing plans, financial information,
customer and supplier data and research and development activities, concerning
or relating to the disclosing party or any of its Affiliates (in each case, the
disclosing party’s “Confidential Information”) and including all data and
information generated by the receiving party or any of its Affiliates or
Representatives with respect to the disclosing party’s Confidential Information.
(c)Except to the extent (and only for so long as) any Confidential Information
of the disclosing party is reasonably necessary for the receiving party to
comply with applicable Laws or applicable rules or regulations of a securities
exchange or market, promptly following the date hereof each receiving party will
(and will cause its Affiliates and Representatives to), destroy all embodiments
(and all copies) of Confidential Information of the disclosing party which are
in the possession of such receiving party, any of its Affiliates or any of its
Representative; provided, however, that the receiving party need not (and need
not cause its Affiliates or Representatives to) locate or destroy archival
materials maintained electronically in the Ordinary Course of Business.
(d)For a period of five (5) years from the date hereof, in the event that any
receiving party (or any of its Affiliates) is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information of any disclosing party, unless prohibited
by applicable Law, such receiving party will notify the disclosing party
promptly of the request or requirement so that the disclosing party may seek an
appropriate protective order or waive compliance with the provisions of this
Section 4. If, in the absence of a protective order or the receipt of a waiver
hereunder, the receiving party (or any of its Affiliates) is, on the advice of
counsel, compelled to disclose any Confidential Information of the disclosing
party to any tribunal or else stand liable for contempt, such receiving party
(or any of its Affiliates) may disclose such Confidential Information to the
tribunal; provided, however, that the receiving party (or any of its Affiliates,
as applicable) that is compelled to disclose shall use its commercially
reasonable efforts to obtain, at the reasonable request of the disclosing party,
and at the disclosing party’s cost, an order or other assurance that
confidential treatment will be accorded to such portion of such Confidential
Information required to be disclosed as the disclosing party shall designate.
(e)The obligations in this Section 4 will not apply to the extent that it can be
demonstrated that any Confidential Information of the disclosing party (i) is or
becomes generally known to the public through no fault of or breach of this
Agreement or the Confidentiality Agreement by the receiving party, any of its
Affiliates or its Representatives, as the case may be; (ii) was rightfully in
the possession of the receiving party, any of its Affiliates or its
Representatives, as the case may be, at the time of disclosure, without an
obligation of confidentiality (including, for the avoidance of doubt, an
obligation under the Confidentiality Agreement); (iii) is independently
developed by the receiving party, any of its Affiliates or its Representatives,
as the case may be, without use of the disclosing party’s Confidential
Information; (iv) is rightfully obtained by the receiving party, any of its
Affiliates or its Representatives, as the case may be, from a third party
without restriction on use or disclosure, or (v) relates solely to a commercial
arrangement between the Buyer and the Parent or any of their respective
Affiliates, unrelated to and not provided in connection with the Acquisition,
the


5

--------------------------------------------------------------------------------




Transaction or any similar transaction.
Section 5.    Entire Agreement; No Third party Beneficiaries. This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof, including the Confidentiality Agreement. Except as provided in Section 2
(which are intended for the benefit of only the Persons specifically listed
therein), this Agreement shall be binding upon and inure solely to the benefit
of the parties and their respective successors, heirs, legal representatives and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.
Section 6.    Counterparts. This Agreement, and any amendments hereto, may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Signatures delivered by facsimile transmission or other
electronic means (e.g., PDF) shall be binding for all purposes hereof.
Section 7.    Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of Delaware
without reference to principles of conflicts of law. Each of the parties hereby
irrevocably and unconditionally submits, for itself and its assets and
properties, to the exclusive jurisdiction and venue of the Court of Chancery of
the State of Delaware (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware), and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world using any of the means described in Section 10.1 of the
APA, which the parties agree shall constitute effective service of process.
Nothing herein is intended or shall be deemed to waive any right of the Buyer or
the Parent to enforce the requirements of its respective applicable forum
selection bylaw, if any, in connection with any litigation by any shareholder of
such party arising from the Transaction, this Agreement or that is otherwise
within the scope of any such bylaw.
Section 8.    Amendment. No amendment, modification, waiver, termination or
discharge of any provision of this Agreement, or any consent to any departure by
the parties from any provision hereof, shall in any event be effective unless
the same shall be in writing and signed by each of the Buyer and the Parent (or
by the party providing the waiver, in the case of a waiver), and each such
amendment, modification, waiver, termination or discharge shall be effective
only in the specific instance and for the specific purpose for which given. No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. The rights and remedies provided for in this Agreement are cumulative
and are not exclusive of any rights or remedies which the parties may otherwise
have at law or in equity.




6

--------------------------------------------------------------------------------




Section 9.    Severability. In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties. The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.
Section 10.     Equitable Remedies. Each party acknowledges and agrees that the
other party would be irreparably damaged in the event that any of the terms or
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Therefore, notwithstanding anything to the
contrary set forth in this Agreement, each party hereby agrees that the other
party shall be entitled to obtain an injunction or injunctions to prevent
breaches of any of the terms or provisions of this Agreement, and to enforce
specifically the performance by the non-breaching party under this Agreement,
and each party hereby agrees to waive the defense in any such suit that the
other party has an adequate remedy at law and to interpose no opposition, legal
or otherwise, as to the propriety of injunction or specific performance as a
remedy, and hereby agrees to waive any requirement to post any bond in
connection with obtaining such relief. The equitable remedies described in this
Section 10 shall be in addition to, and not in lieu of, any other remedies that
the parties may elect to pursue.
[Remainder of this Page Intentionally Left Blank]














7

--------------------------------------------------------------------------------





[Signature Page to Termination Agreement]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
set forth above.
 
 
BUYER:
 
 
 
 
 
INFINEON TECHNOLOGIES AG
 
 
 
 
By:
/s/ Dr. Andreas Schumacher
 
Name:
Dr. Andreas Schumacher
 
Title:
Corp. VP Strategy and MSA
 
 
 
 
 
 
 
By:
/s/ Horst Meyer
 
Name:
Horst Meyer
 
Title:
Corp. Legal Counsel





 
 
PARENT:
 
 
 
 
 
CREE, INC.
 
 
 
 
By:
/s/ Michael E. McDevitt
 
Name:
Michael E. McDevitt
 
Title:
Executive Vice President and
 
 
Chief Financial Officer











